Title: From William Smith Shaw to John Quincy Adams, October 1816
From: Shaw, William Smith
To: Adams, John Quincy



My dear Sir

Your letter of the 7 April last, I never had the pleasure to receive untill the 30 June. At that time, I was most severely afflicted by a violent attack of the rheumatism which confined me for nearly three months afterwards and of which I have not even now perfectly recovered. Since my convalescence from the last attack of the session of the District Court for Sept term & that of the Circuit Court for the Oct term which is even now in session, with the many other official duties which I had to perform, many of which had been delayed in consequence of my sickness has deprived me of the pleasure till now of telling you the high gratification I received after so long an interval of once more recognizing your hand writing in a letter addressed to myself. No language would express my delight.
Since you left this country I have often thought of you & Mrs. Adams with affectionate remembrance of past times & most ardent wishes and most sincere & devout prayers for the prosperity and enjoyment of you & yours for the present & future.—ath but the increase of official duty occasioned by violations of & questions rising under the Embargo Non importation & non intercourse laws and in addition & more than  war—together with a firm & resolute purpose founded  on a strong conviction of duty that nothing ever should have  promote the objects and extend the patronage In Short almost ever since you have left this country I have most severely suffered from this bitter dispensation of Gods providence
almost completely exclusively of the Athenaeum, have so occupied my hands, my mind & my heart
